Name: 2000/103/EC: Commission Decision of 22 December 1999 amending Decision 1999/354/EC on the eligiblity of expenditure to be incurred by certain Member States in 1999 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy (notified under document number C(1999) 4847)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  national accounts;  international law;  budget
 Date Published: 2000-02-04

 Avis juridique important|32000D01032000/103/EC: Commission Decision of 22 December 1999 amending Decision 1999/354/EC on the eligiblity of expenditure to be incurred by certain Member States in 1999 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy (notified under document number C(1999) 4847) Official Journal L 029 , 04/02/2000 P. 0033 - 0035COMMISSION DECISIONof 22 December 1999amending Decision 1999/354/EC on the eligiblity of expenditure to be incurred by certain Member States in 1999 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy(notified under document number C(1999) 4847)(2000/103/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/527/EC of 8 December 1995 on a Community financial contribution towards certain expenditure incurred by the Member States in implementing the monitoring and control systems applicable to the common fisheries policy(1), and in particular Article 6 thereof,Whereas:(1) When Commission Decision 98/439/EC on the eligibility of expenditure to be incurred by certain Member States in 1999 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy(2), as amended by Decision 102(3), was adopted the available budget allocation was insufficient to grant the maximum Community financial contribution to all eligible expenditure.(2) The budget allocation has now been increased so that an additional financial contribution is available for some eligible expenditure.(3) Decision 1999/354/EC did not take account of the requests for assistance from France and Ireland because they were not sent to the Commission within the required deadlines. However, in order to ensure the continuity of monitoring and control activities in ICES zones VI, VII and VIII, it is essential that France and Ireland incur some expenditure which they cannot cover from their own budgets. Without any Community financial contribution the financing of investments programmed for 1999 would be seriously jeopardised and it would be impossible to attain the necessary monitoring and control objectives. It is therefore warranted to provide, exceptionally, for a financial contribution to the essential expenditure of France and Italy for 1999.(4) Greece has forwarded additional information concerning its request for a financial contribution towards the expenditure referred to in Article 2 of Decision 95/527/EC for 1999 which will affect the amount of expenditure eligible for a financial contribution under that Decision.(5) Commission Decision 1999/354/EC should therefore be amended.(6) The measures provided for in this Decision are in accordance with the opinion of the Management Committee on Fisheries and Aquaculture,HAS ADOPTED THIS DECISION:Article 1Decision 1999/354/EC is hereby amended as follows:1. in the first sentence of Article 1, "EUR 108378475" is replaced by "EUR 113744098";2. in the second sentence of Article 1, "EUR 33833388" is replaced by "EUR 35570045";3. in the second sentence of Article 2(1). "EUR 11024266" is replaced by "EUR 11424166";4. in the first sentence of Article 2(2), "EUR 2500" is replaced by "EUR 2800";5. in the second sentence of Article 2(2). "EUR 2500" is replaced by "EUR 2800";6. in the third sentence of Article 2(2). "EUR 3250" is replaced by "EUR 3400";7. in the last sentence of Article 2(2), "EUR 6750000" is replaced by "EUR 7500000";8. the following Article is inserted after Article 2: "Article 2aIreland's investment expenditure planned for 1999, amounting to EUR 13693872, shall be eligible for a financial contribution under Article 3(3) of Decision 95/52/EC. The rate of the Community contribution shall be 65 %. However, the contribution shall be granted up to a maximum of EUR 2600000."9. Annex I is replaced by Annex I to this Decision;10. Annex II is replaced by Annex II to this Decision.Article 2This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Kingdom of the Netherlands, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 22 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 301, 14.12.1995, p.30.OJ L 302, 15.12.1995, p.45. (corrigendum).(2) OJ L 137, 1.6.1999, p. 41.(3) See page 30 of this Official Journal.ANEXO I/BILAG I/ANHANG I/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã/ANNEX I/ANNEXE I/ALLEGATO I/BIJLAGE I/ANEXO I/LIITE I/BILAGA I>TABLE>ANEXO II/BILAG II/ANHANG II/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ÃÃ/ANNEX II/ANNEXE II/ALLEGATO II/BIJLAGE II/ANEXO II/LIITE II/BILAGA II>TABLE>